Citation Nr: 0410728	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for nail fungus.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from June 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, denied the veteran's claim for 
service connection for nail fungus.  The veteran filed a timely 
appeal to this adverse determination.

The Board notes that although the veteran had requested, and was 
scheduled for, a hearing to be held at the RO before a Veterans 
Law Judge from the Board, said request was withdrawn pursuant to 
an written statement from the veteran received by VA in June 2003.  
See 38 C.F.R. §§ 19.75, 20.703, 20.704 (2003).  The veteran's 
claim for service connection for nail fungus is now properly 
before the Board for appellate review.

The Board notes that the veteran also filed a notice of 
disagreement (NOD) to that aspect of the RO's December 2001 rating 
decision which denied the veteran's claim for service connection 
for legal blindness, and this issue was included in the statement 
of the case (SOC) issued by the RO in April 2003.  However, on his 
VA Form 9 substantive appeal, received by VA in May 2003, the 
veteran checked the box indicating that he wished to appeal only 
some of the issues listed on the SOC, and indicated a desire to 
appeal only the issue of service connection for nail fungus.  
Therefore, as the veteran has not perfected an appeal to the 
denial of service connection for legal blindness, that issue is 
not presently before the Board, and shall not be addressed in this 
decision.  See 38 C.F.R. § 20.200 (2003) ("An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.") 





FINDINGS OF FACT

1.  There has been compliance with the duty to assist and duty to 
notify provisions of the Veterans Claims Assistance Act of 2000.
 
2.  The veteran has not presented any competent medical evidence 
which indicates that he currently suffers from nail fungus which 
is related to his military service.


CONCLUSION OF LAW

Nail fungus was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  The Board notes that the 
VCAA became law in November 2000 and that the veteran filed his 
claim for VA benefits in this case after that date, in August 
2001.  Thus, the provisions of the VCAA are applicable in this 
case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice as 
to the evidence needed to substantiate his service connection 
claim, as well as notice of the specific legal criteria necessary 
to substantiate this claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in December 
2001, in the statement of the case (SOC) issued in April 2003, and 
in correspondence to the veteran have provided him with sufficient 
information regarding the applicable regulations regarding the 
evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to the 
veteran dated in September 2001, the RO provided the veteran with 
detailed information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 U.S.C.A. § 
5103, and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed from 
the veteran versus what evidence VA would attempt to procure.  The 
Board finds, therefore, that such documents are in compliance with 
the VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his representative 
further plainly show through their statements and submissions of 
evidence that the veteran understands the nature of the evidence 
needed to substantiate his claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence has been met.  The Board concludes that VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this time, 
all relevant facts have been properly developed with respect to 
the issue on appeal, and that all relevant evidence necessary for 
an equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes the veteran's service 
medical records, post-service private treatment records and 
statements, VA outpatient treatment notes, and several personal 
statements made by the veteran in support of his claim.  The RO 
has obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence required 
to substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection with 
this appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim and 
that additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In order to establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current disability was 
incurred in or aggravated coincident with service in the Armed 
Forces.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003). 

Service connection generally requires:  (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical etiology 
or a medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not competent to 
offer medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of Appeals 
for Veterans Claims (Court), lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
established on the basis of § 3.303(b) if the condition observed 
during service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service connection 
for nail fungus includes his service medical records, which are 
negative for any recorded evidence of complaints or diagnoses of, 
or treatment for, nail fungus.  The veteran's service separation 
examination, conducted in March 1946, specifically indicated that 
the veteran's skin and feet were normal.

The first, and indeed the only, evidence of any dermatological 
disorder of the nails is found in a treatment record dated in 
January 2001, some 55 years after the veteran's discharge from the 
military, by S.S., M.D., an orthopedic surgeon at Orthopaedic 
Associates of South Broward, P.A., a private health care facility.  
At that time, the veteran complained of several foot problems 
including, in relevant part, fungal infections of his nails with 
an ingrown toenail on the left.  Examination did not note any nail 
infection, but the examiner did recommend that the veteran seek 
follow-up care for his nails.  A follow-up note two weeks later by 
S.S. stated that the veteran's "[n]ails look good."  No diagnosis 
was rendered at the time of either visit.

Significant subsequent treatment records, including VA outpatient 
treatment notes dated from February 2001 to February 2003 and 
treatment records by two physicians in private practice, do not 
note any further complaints or diagnoses of, or treatment for, 
nail fungus.

The Board initially notes that there is some question whether the 
veteran currently suffers from a nail fungus disorder for which 
service connection could be granted.  The January 2001 private 
treatment record by S.S. did not note a diagnosis of any disorder, 
and the subsequent follow-up treatment record by this physician 
indicated that the veteran's nails looked good, with no 
abnormality noted.  In addition, no further references were made 
to a nail disorder in treatment records in subsequent years, 
including at the time of multiple VA physical examinations 
contained in VA outpatient treatment notes in 2001, 2002 and 2003.  

In any case, the Board finds that even if a current nail fungus 
disorder were to be conceded, there is simply no evidence linking 
such a disorder, first referenced in January 2001, to the 
veteran's military service 55 years earlier.  The Board has 
considered the veteran's own contention, as set forth in his NOD 
and substantive appeal, that he suffered from foot fungus while 
serving in Asia during World War II, and that he currently suffers 
from the same disorder.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  However, 
as the veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his nail 
fungus.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, Jones 
v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board finds 
that the veteran's contention that his current nail fungus is 
related to foot fungus reportedly incurred while in the military 
more than 5 decades earlier cannot be accepted as competent 
evidence.

Thus, after a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for nail fungus.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for nail fungus is denied.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



